Citation Nr: 1139188	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-08 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran served on active duty from March 1967 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  The Veteran is not shown to have served in Vietnam during the Vietnam era.  

2.  The Veteran's diabetes mellitus is not related to his service.  


CONCLUSION OF LAW

Diabetes mellitus, type 2, was not caused or aggravated by the Veteran's service, nor may it be presumed to have been caused by service.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The appellant seeks service connection for diabetes mellitus, to include as a result of exposure to Agent Orange.  He asserts that he was exposed to Agent Orange in three ways: 1) it was sprayed around the perimeter of his base in the Philippines, 2) his duties in the Philippines included cleaning vehicles that were being returned from Vietnam, to include tanks, and 3) he went of several missions into DaNang, Vietnam, to retrieve equipment.  See e.g., Veteran's notice of disagreement, received in August 2007; appeal (VA Form 9), received in March 2008.  

In September 2006, the RO denied a claim for service connection for diabetes mellitus.  The Veteran has appealed.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may be granted on the basis of a post-service initial diagnosis of a disease when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."   38 C.F.R. § 3.303(d).  Service connection may also be granted for diabetes mellitus, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected, to include ischemic heart disease, if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 75 Fed. Reg. 14391 (March 25, 2010).  

 Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).   

Under 38 C.F.R. § 3.309(e), ischemic heart disease is stated to include, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm), and coronary bypass surgery.  As these changes do not implicate the issue on appeal, no further development is required.      

The Veteran's discharge (DD Form 214) shows that he had over eleven months of "foreign and/or sea service", and that his military occupation specialty was aircraft and engine mechanic.  It does not include an indication of service in Vietnam, such as receipt of the Vietnam Service Medal or the Republic of Vietnam Campaign Medal.  

The Veteran's personnel records include a form, titled, "sea and air travel embarkation slips" (NAVMC 118(17)-PD), which shows that he arrived in Kadena Air Force Base, Okinawa, in February 1970, that he went from Okinawa to Iwakuni, Japan, five days later, and that he departed from Iwakuni in February 1971.  

The Veteran's service treatment reports do not show any relevant treatment.  The Veteran's separation examination report, dated in February 1971, shows that his endocrine system was clinically evaluated as normal, and that his urinalysis was negative for sugar.  

As for the post-service medical evidence, it consists of VA reports, dated between 2003 and 2009.  This evidence includes multiple notations of diabetes mellitus, type 2.  

A statement from the National Personnel Records Center (NPRC), dated in July 2006, shows that the NPRC stated that there were "no records of exposure to herbicides."  

The Board finds that the preponderance of the evidence is against the claim.  The Veteran's service medical records do not show any treatment for diabetes symptoms, or diagnosis of diabetes mellitus.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303.  In addition, the earliest medical evidence of diabetes is dated in 2003.  This evidence comes approximately 32 years after separation from the second period of active duty service.  This lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000).  Furthermore, there is no competent evidence showing that the appellant has diabetes mellitus as a result of any injury or disease incurred during his service.  In addition, there is no competent evidence to show that diabetes mellitus was manifest to a compensable degree within one year of separation from either period of active duty service.  See 38 C.F.R. § 3.307 , 3.309. 

To the extent that a claim has been presented based on exposure to herbicides during service, as noted above, the presumption of exposure to herbicides is provided to all veterans who served in Vietnam during the Vietnam era.  There is also an exception for certain veterans who served in Korea, which is not relevant here.  In this case the Veteran is not shown to have served in Vietnam.  Although he has reported having travelled there, the Board finds the service department documentation as to where he was located while on active duty to be the most credible evidence as to his location in service.  Thus he is not entitled to the statutory presumption of exposure to herbicides while in service, service connection under the presumptive provisions of 38 C.F.R. §§ 3.307  and 3.309 based on exposure to herbicides is not warranted.  

With regard to the Veteran's own contentions that he was otherwise exposed to herbicides and that such exposure caused his diabetes, the Board recognizes that a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127   (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492   (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469   (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303   (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

The issue on appeal is based on the contention that diabetes was caused by service that ended in 1971, to include as due to exposure to Agent Orange.  To the extent that the Veteran may assert that he has had diabetic symptoms, lay evidence is normally competent evidence to show that the Veteran experienced such symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465   (1994).  

The Board finds that the lay testimony is insufficiently probative to warrant a grant of the claim.  The Veteran's service treatment reports do not show treatment for diabetes.  The earliest medical evidence of diabetes is dated in 2003, about 32 years after separation from service.  He is not shown to have met the criteria for presumption of exposure to Agent Orange.  There is no competent evidence in support of a link between diabetes and the Veteran's service, to include as due to exposure to Agent Orange.  Although the Veteran has reported that he was exposed to Agent Orange in the Philippines when he helped clean aircraft and vehicles that had been present in Vietnam, the Board finds that such statement is far too speculative on its face to constitute credible evidence of exposure to herbicides.  Furthermore, while the Veteran has also reported that Agent Orange was sprayed around the perimeter of his base on the Philippines, the Board finds the determination of from the service department that they could find no evidence of exposure to be far more credible than the Veteran's recollection decades after the fact.

In summary, when the Veteran's service treatment records (which do not show treatment for any relevant symptoms), the lack of credible evidence of herbicide exposure during service, and his post-service medical records are considered (which do not contain competent evidence of a nexus between diabetes and the Veteran's service, to include as due to exposure to Agent Orange), the Board concludes that the preponderance of the evidence is against finding that the claimed disability was incurred in service.

II. Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. § 3.159  (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in June 2006.  Quartuccio v. Principi, 16 Vet. App. 183   (2002); Pelegrini v. Principi, 18 Vet. App. 112   (2004); Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, 444 F. 3d 1328   (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).   

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA medical records.  

The Veteran has not been afforded an examination, and an etiological opinion has not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79   (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

In this case, the service treatment reports do not show any relevant treatment.  The earliest evidence of diabetes is dated in 2003, which is at least 32 years after separation from service.  There is no competent evidence to show that diabetes is related to the Veteran's service, to include as due to exposure to Agent Orange, and the Veteran is not shown to meet the criteria for presumed exposure to Agent Orange.  Given the foregoing, the Board finds that the standards of McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2011); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Simply stated, the Board finds that the service and post-service medical record provides evidence against this claim. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369   (Fed. Cir. 2004).  



ORDER

The appeal is denied.


____________________________________________
MICHAEL LANE	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


